Citation Nr: 1202441	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-11 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.        

This case comes before the Board of Veterans Appeals (the Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In November 2009, the Board remanded this matter for additional development.  


FINDINGS OF FACT

1.  Degenerative changes in the Veteran's left hip first manifested many years after service and are not shown to be causally related to active military service, and did not manifest within a year thereafter. 

2.  The current left hip disorder is unrelated to the Veteran's active service.  


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by active service, and arthritis in the left hip did not manifest to a compensable degree within a year thereafter.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In a January 2007 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  That letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  And the letter was issued to the Veteran prior to the adverse rating decision on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The RO provided the Veteran with a VA compensation examination into his claim (the report of which is in the claims file).  The Veteran testified in two hearings to address his contentions, once before the RO in February 2008, and once before the Board in May 2009.  And the Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Moreover, VA obtained additional medical analysis from a specialist with the Veterans Health Administration (VHA).  As will be detailed further in Part II of this decision, the VHA examiner indicated an expertise on orthopedic matters, indicated a review of the claims file, and submitted an opinion into the record which is well reasoned, and is supported by the medical evidence of record and by a rationale.  The Board notes the comments of record that question the reliability of that opinion.  These will be addressed below in the discussion of the evidentiary weight that should be accorded the opinion.    

The Veteran submitted new evidence directly to the Board in August and September 2011, without consideration of such evidence by the agency of original jurisdiction (AOJ) and subsequent to the most recent supplemental statement of the case, dated in April 2011.  In an October 2011 written statement, however, the Veteran's representative waived AOJ review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of the VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki, 129 U.S. at 1696 (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.   



II.  The Claim for Service Connection

The Veteran served on active duty from September 1965 to July 1967.  In November 2006, he filed a claim for service connection for a left hip disorder.  The Veteran maintains that he developed a left hip disorder due to an injury during service that resulted from falling from a truck.  In the March 2007 rating decision on appeal, the RO denied his claim.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2011). 

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Moreover, service connection may be awarded where the evidence shows that a Veteran had a chronic condition during an applicable presumptive period and still has the condition.  Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this matter, the evidence of record demonstrates that the Veteran currently has a left hip disorder.  Private and VA treatment records and reports dated between April 2005 and September 2011 demonstrate that the Veteran has advanced osteoarthritis in his left hip.  Moreover, private medical evidence indicates that the Veteran underwent left hip replacement surgery (arthroplasty) in September 2011.    

The evidence of record is divided with regard to the issue of whether the Veteran incurred an injury to his left hip region during service.  On the one hand, certain evidence indicates that the Veteran did not injure this area during service.  Service treatment records do not note an injury to the left hip.  The Veteran's separation reports of medical examination and history do not note a left hip disorder, or indicate that the Veteran's left hip had been injured during service.  And the record indicates that the Veteran had not been treated for a left hip disorder until early 2005.  The earliest medical evidence of record of a left hip disorder is found in VA treatment records dated in April 2005, over 37 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

On the other hand, the Veteran has offered lay evidence that states that he did indeed incur an injury to his left hip area during service.  During his hearing before the undersigned in May 2009, the Veteran asserted that during training at Fort Knox, Kentucky, he injured his left hip after falling from a truck and hitting his hip on a rifle butt.  The Veteran testified that he did not seek treatment for his injury because he was due to go home for 30 days of leave prior to a later transfer to Vietnam.  He stated that during his leave, he limped from the pain associated with the injury.  

The record also contains two lay statements from the Veteran's sisters, both of whom support his assertion that he exhibited symptoms associated with an injury to the left hip area during his service.  One sister indicated in a statement received in January 2009 that the Veteran "showed our mother the bruise he had on his hip and he was walking with a limp because of the pain in his hip."  The other sister indicated in a statement received in November 2008 that she remembered seeing the Veteran in pain due to a left hip injury just prior to his transfer to Vietnam in the mid 1960s.  

In considering this lay evidence, the Board notes that VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson, supra.    

In this matter, the Board finds the Veteran competent to attest to what his experiences were during service, and any symptoms he may have experienced related to an injury to his left hip area.  He maintains that he fell during service and bruised his left hip.  He stated that the pain continued in his left hip area following the injury.  Moreover, he has submitted lay statements into the record from his relatives, who also attest that he injured his left hip area around the time of his service.  Though no medical evidence of record supports these statements, the Board will accept them as evidence that an in-service injury did occur.  See Buchanan, supra.  Pain and limitation from a hip injury are observable symptoms about which the Veteran, and his family members, can offer evidence.  See Layno, supra.  As such, the evidence of record does not preponderate against the Veteran's claim that he experienced an injury to his left hip region during service.  See Alemany, supra.  

An injury occurring in service alone is not enough for a grant of service connection; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Board will next address the issue of whether the in-service injury relates to the current degenerative changes in the Veteran's left hip joint.  At the outset, the Board notes that the evidence is divided on this crucial element of his claim for service connection.   

	Evidence in support of the claim to medical nexus

Certain evidence of record favors the Veteran's claim to medical nexus here.  The record contains statements from three medical professionals who indicate a relationship between the in-service injury and the current arthritis.  In a September 2007 VA treatment record, the Veteran's treating physicians assistant recounted the Veteran's history of hip injury, and stated that the "hip condition has progressively deteriorated over the last 40 years."  The assistant later stated "pt's [ ] Advanced Degenerative left Hip Ds is more likely than not directly related to his Injury at Fort Knox, KY."  Then the Veteran submitted a letter dated in April 2010 in which a physician states that the Veteran's left hip arthritis is "likely related to an injury which occurred in service in 1966."  Then the Veteran submitted into evidence two reports dated in August and September 2011 from his treating physician.  In the August 2011 report, the physician stated that the Veteran indicated that he had experienced pain in his left hip since the in-service fall and injury.  This physician then stated that "I personally believe that that fall probably lead to his osteoarthritis.  He may have had an episode of avascular necrosis as a result of the fall."  Further, the physician indicated that because the other joints of the Veteran's body were healthy, the "arthritis is related to his military service."  Finally, that physician stated in the September 2011 report that the Veteran "may have had a stress fracture when he was a recruit and this led to" the current disorder.  

The Board has also reviewed the lay evidence of record that is supportive of the Veteran's claim to medical nexus here.  In statements of record received in December 2009 and September 2011, the Veteran indicated that he experienced a continuity of symptomatology of his left hip disorder following service.  38 C.F.R. § 3.303(b).  He stated that, just after service discharge in 1967, he had to leave a job in a machine shop because the standing required for the job caused too much leg pain.  He indicated that the hip disorder prevented him from playing softball soon thereafter.  He indicated that, during the 1970s, he could not work in insulation installment because the use of a ladder and scaffolding caused problems with the left hip.  And he indicated that he could not engage in the trucking industry because of left hip pain caused by sitting, and by climbing in and out of a truck.  He stated that, in 2000, the pain became so bad that he could no longer work.  And finally, in the statement received in September 2011, the Veteran indicated that he did not seek treatment for his continuity of symptomatology since the 1960s because he had a high tolerance for pain - as support, he noted that he did not use narcotic pain medication following his hip replacement surgery in September 2011.  

And the Board has reviewed a medical article submitted by the Veteran which discusses the way in which early trauma to a joint may lead to arthritis in that joint later in life.  The article notes that a study concluded that "adolescents and young adults with traumatic injury are at substantially increased risk for osteoarthritis in their later years, and these patients comprise a high-risk group."  

As stated, the Board has closely considered this supportive evidence, and has accepted its value to the Veteran's claim.  However, based on certain significant weaknesses with this evidence, the Board finds its evidentiary value to be limited.  

First, the Board finds the supportive medical opinions to be unpersuasive.  Initially, none of the medical professionals who offered an opinion indicates that the claims file had been reviewed.  In particular, none discussed the near 40-year gap between the Veteran's injury and his initial treatment and diagnosis in the mid 2000s.  Each examiner appeared to base his opinion on the Veteran's recitation of his medical history which, as will be discussed further, is contradictory.  And none of these examiners supported his opinion with a sound rationale.  Rather, the opinions amount to mere conclusory statements.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

The Board does note three comments that appear to be rationales in the August and September 2011 reports from the Veteran's private physician.  The physician stated that the Veteran "may have had an episode of avascular necrosis as a result of the fall" and that "I think he may have had a stress fracture when he was a recruit and this led to" the current disorder.  Moreover, this physician stated that the Veteran's only diseased joint is the left joint, which is supportive of the finding that the injury led to the arthritis.  But the Board does not construe these statements as persuasive because each is either speculative or factually incorrect.  

The private physician's first two comments regarding what the Veteran "may have" experienced address possibility rather than probability.  These statements amount to mere guesses regarding the nature of the Veteran's original injury.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) and ZN v. Brown, 6 Vet. App. 183 (1994) ('may or may not' opinion in Tirpak held as not fulfilling the nexus to service requirement).  The speculation particularly lacks probative value here insofar as the examiner never mentions what is clear - that no evidence of record indicates that the Veteran sustained joint damage from his in-service injury.  The contemporary medical evidence indicates no hip injury.  And there is no evidence of hip problems for nearly 40 years following service.  

Moreover, the private physician's third comment rests on an incorrect premise.  As will be discussed further below, the evidence of record demonstrates that the Veteran has right hip arthritis as well.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  So the examiner's rationale - that the arthritis in the left hip must stem from a traumatic injury because it is the only arthritis in the Veteran's body - is not persuasive.  

Similarly, the Board finds the Veteran's lay statements to be of limited probative value with regard to the issue of medical nexus.  The question in this matter is did the Veteran's conceded in-service fall cause current arthritis.  Arthritis is an internal disease process that is beyond the Veteran's capacity of observation.  As such, its development cannot be regarded as an observable symptom.  As a layperson, the Veteran is simply not competent to determine what exactly occurred when he experienced an injury to his left hip region.  Determining the etiology and nature of a disease process within a joint inside the body is a medical question beyond the Veteran's competency.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit explained in a footnote that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide a diagnosis as to more complex medical questions, such as cancer.  Id.

Moreover, the Board finds the Veteran's statements of record to be inconsistent with regard to that which he is competent to comment on - the issue of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  In his November 2006 claim, he indicated onset of adverse symptoms beginning in 2000.  He stated that his hip "keeps getting worse starting in 2000" and that the hip pain had become "progressively worse over the years" and has not been "able to work since 2000 due to the pain."  In February 2008 testimony before the RO, he indicated 2000 as the starting point, when he was "having trouble getting in and out of the truck."  In his May 2009 testimony before the Board, he indicated that his symptoms had resolved following service, but that he experienced an onset of pain in 2000 which led to his claim.  He indicated that he did not seek medical treatment during service because, after approximately one month, the pain "was gone."  He later stated that "there wasn't any pain, a lot of pain then.  I mean it was a little bit stiff, but not that I thought it was serious because it was getting less and less and less."  

Indeed, it was not until December 2009, over 3 years after the claim had been filed, that the Veteran provided lay evidence of a continuity of symptomatology.  As noted earlier, he then stated that left hip pain caused him employment difficulties from the time of service, and that the disorder disabled him from engaging in physical activity like softball.  And in September 2011 he theorized - for the first time - that he did not seek medical treatment until 37 years after the hip injury because he had "a high tolerance for pain."  Given the inconsistency in the lay statements, the Board finds the lay statements regarding the issue of continuity of symptomatology following service to be unpersuasive.  See Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).   

Finally, the medical article addressing injuries and arthritis is of limited probative value as well.  Though it adds substance to the Veteran's theory of causation here, it does not address the Veteran's case specifically.  Moreover, the article addresses a study premised on the assertion that early joint damage may lead to arthritis.  The condition precedent at the crux of the study's findings - joint damage - is absent here.  Again, there is no evidence of record that the Veteran sustained damage to the actual left hip joint in the mid 1960s.  All that has been established is that he experienced an injury to his left hip region during service.  The article is therefore of limited value and cannot be seen as sufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).  

In sum, the Board finds the supportive evidence of record to be largely unpersuasive on the immediate issue - whether the in-service accident caused the current arthritis.    

	Evidence against the claim to medical nexus

By contrast, the medical evidence of record countering the Veteran's claim is persuasive on the central issue here.  Initially, the Board notes the absence of medical evidence of a left hip disorder during service, and for over 37 years following service, to be evidence of probative value.  Indeed, some of this evidence indicated affirmatively that no chronic left hip disorder existed.  The service treatment records indicate no left hip problem.  The separation report of medical examination indicates a sound left hip.  And by his own admission, the Veteran sought and received no left hip treatment for nearly 40 years.  These facts cannot be construed as positive evidence in the Veteran's favor.  See Maxson, supra.  

Moreover, the record contains two adverse medical opinions addressing the Veteran's claim.  The first opinion is found in a VA compensation examination report written by a physician's assistant, which is cosigned by a physician, and is dated in March 2010.  The examiner indicated a review of the claims file and a personal evaluation of the Veteran.  The examiner included x-ray reports with his report.  The examiner reviewed the evidence of record, to include medical evidence and the Veteran's contentions.  The examiner diagnosed the Veteran with left hip advanced osteoarthritis.  And the examiner offered an opinion that the Veteran's current osteoarthritis was not related to service.  In support, the examiner provided a rationale as well, stating that the Veteran's service treatment records did not indicate a disorder that would have led to arthritis, and that the Veteran's post-service lack of treatment for a left hip disorder indicated no service incurrence.  See Bloom, supra.  In an addendum opinion dated in March 2011, moreover, the examiner provided an additional rationale for his adverse opinion.  He stated that, based on the evidence of record, the Veteran experienced a moderate to severe contusion in service, and that that type of soft-tissue injury "usually self limits in 6-8 weeks without therapy."  

The other adverse opinion is found in the VHA examiner's report of record.  This examiner indicated an expertise in orthopedic surgery.  He stated he reviewed the entire claims file, and supported that assertion by detailing in his report the Veteran's medical history and his contentions.  The examiner noted the evidence of record showing that the Veteran had osteoarthritis in his left hip.  He recognized that the Veteran had an injury to his left hip region during service.  And he stated clearly that the evidence of record did not support the assertion that the in-service injury led to the current arthritis.  Moreover, the examiner supported his opinion with a well-reasoned rationale.  He questioned the Veteran's decision to report no injury in his separation reports of medical examination and history at separation from service.  He noted the long period after service during which the Veteran did not seek or receive medical treatment for a joint disorder he claimed continued for years following service.  He stated that, absent evidence of an actual in-service injury to the hip joint (such as an x-ray), the study presented into evidence by the Veteran is not supportive of his claim.  He noted that April 2010 x-ray reports of record showed that the Veteran had bilateral hip arthritis, more severe on the left than on the right.  He described this as the "usual course for arthritis of the hip joints."  He stated that joint trauma should be reflected in x-ray evidence by a "step-off" of the subchondral bone on either side of the joint.  But he indicated that the x-ray report did not show such.  Rather, the results indicated "a typical appearance for arthritis" and indicated generalized arthritis, not localized or isolated arthritis, which would be expected from a remote injury.  See Kightly, supra.    

The Board notes the arguments of record from the Veteran and his representative in response to the VHA examiner's opinion.  As noted, the Veteran indicated in September 2011 that his tolerance for pain explains why he did not seek treatment for 37 years after service.  He maintains that the VHA examiner's reliance on the lack of medical treatment post service is misplaced, therefore.  In his September 2011 statement, the Veteran also challenged the orthopedic specialist's findings regarding the nature of his hip arthritis.  Similarly, the representative found the VHA opinion to be lacking in evidentiary value.  In particular, he criticized the opinion because it did not discuss the issue of secondary service connection.  The representative indicated that discussion regarding the possible damage to the left hip caused by the right hip injury should have been included.  

The Board finds these challenges to the VHA opinion unpersuasive, however.  

First, the Board does not find the Veteran's September 2011 statements regarding his tolerance for pain to be credible.  As indicated, his statements regarding his post-service symptomatology have been inconsistent.  Moreover, the Veteran's criticism of the VHA examiner's findings regarding the nature of his arthritis is unpersuasive.  The Veteran is not competent to render an assessment on the nature of his arthritis, while the VHA examiner - an orthopedic specialist who indicated a review of the claims file and of the radiological evidence of record - is so qualified.  See Woehlaert, supra.  

Second, the representative's contentions regarding the issue of secondary service connection are not persuasive.  The Veteran is not service connected for a hip injury.  As such, neither the Board, nor the VHA examiner, has a duty to address whether the Veteran's right hip arthritis was caused by the disability associated with the left hip.  See 38 C.F.R. § 3.310.  Moreover, as indicated earlier, the VHA examiner explained that the nature of the Veteran's bilateral osteoarthritis indicates generalized arthritis, rather than an arthritis caused by trauma to either joint.  The representative and the Veteran question this assessment.  But the VHA examiner is competent to make the assessment.  They are not.  

In sum, the evidence of record is divided on the issue of whether the Veteran's current left hip osteoarthritis relates to injury to the left hip region during service.  The Veteran has asserted that the two are related, as have a treating VA physician's assistant and two of the Veteran's private physicians.  However, the Veteran's opinion is not persuasive.  He does not have the medical expertise to comment on whether an injury would develop into a bone disease decades later.  And his statements regarding post-service symptoms are inconsistent.  As for the supportive opinions, each is of limited probative value as none is based on the evidence of record, or is supported by a sound rationale.  By contrast the objective evidence of record, and the two adverse medical opinions of record, are of greater probative value.  Service treatment records and separation reports of medical examination and history indicate no chronic in-service disorder, and for the reasons described previously, the evidence does not indicate continuity of symptomatology of a disorder.  And the two adverse nexus opinions are based on accurate bases with rationale supported in the record.  

As such, the preponderance of the evidence of record is against a grant of service connection for a left hip disorder.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert, supra.  


ORDER

Entitlement to service connection for a left hip disorder is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


